DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 11-15, 17-20, 22-29 as filed 5/25/22 is/are allowed. Claim(s) 16, 21 is/are hereby cancelled.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MARK BICKS on 8/23/22.
The application has been amended as follows: 
----
11. (Currently Amended) A filter device for fluids, comprising: a filter housing with clean and dirty sides therein;
 a plurality of 
a support basket removably mounted in the filter housing, the filter elements being detachably coupled to the support basket; 
a receptacle element extending within each of the stacks and having a laterally closed cylindrical shell with fluid passage points at free opposite axial end faces of the closed cylindrical shell; 
wherein each of the filter elements comprises a fluid-permeable supported tube arranged between the filter medium and the cylindrical shell thereof; and 
an adsorption medium in the receptacle element.  
12. (Previously Presented) A filter device according to claim 11 wherein each element receptacle is a replaceable cartridge.  
13. (Previously Presented) A filter device according to claim 11 wherein the adsorption medium comprises activated carbon.  
14. (Previously Presented) A filter device according to claim 11 wherein the adsorption medium is entirely of activated carbon.  
15. (Previously Presented) A filter device according to claim 11 wherein the filter medium of each of the filter element comprises a multilayered, pleated filter medium encompassing the cylindrical shell of the receptacle element.  
16. (Cancelled).  
17. (Previously Presented) A filter device according to claim 11 wherein the support basket comprises a support plate being arranged in the filter housing and separating the dirty and clean sides and comprises fluid passages therein to which the filter elements are detachably coupled, each of the fluid passages being in direct fluid communication with an inner filter cavity encompassed by the filter medium of the respective filter element.  
18. (Currently Amended) A filter device for fluids, comprising: 
a filter housing with clean and dirty sides therein; 
a plurality of filter elements in the filter housing separating the clean and dirty sides, each of the filter elements having a filter medium, the filter housing being openable permitting inserting and removing of the filter elements into and out of the filter housing, the filter elements being arranged in stacks of a least two of the filter elements extending coaxially;
a support basket removably mounted in the filter housing, the filter elements being detachably coupled to the support basket; 
a receptacle element extending within each of the stacks and having a laterally closed cylindrical shell with fluid passage points at free opposite axial end faces of the closed cylindrical shell; 
an adsorption medium in the receptacle element;
wherein the filter housing comprises a circular cylindrical section in which the support basket is mounted and comprises an opening closed by a removable cover, the support basket being insertable in and removable from the filter housing through the opening and having a circular supporting plate sealed to a housing wall of the filter housing in an installed position of the support basket in the filter housing.  
19. (Previously Presented) A filter device according to claim 11 wherein the closed cylindrical shell has axial end walls with the fluid passage points therein.  
20. (Previously Presented) A filter device according to claim 19 wherein the adsorption medium fills all space inside the closed cylindrical shell between the axial end walls.  
21. (Cancelled).  
22. (Currently Amended) A filter element according to claim 18 wherein each element receptacle is a replaceable cartridge.  
23. (Currently Amended) A filter element according to claim 18 wherein the adsorption medium comprises activated carbon.  
24. (Currently Amended) A filter element according to claim 18 wherein the adsorption medium is entirely of activated carbon.  
25. (Currently Amended) A filter element according to claim 18 wherein the filter medium of each of the filter element comprises a multilayered, pleated filter medium encompassing the cylindrical shell of the receptacle element.  
26. (Currently Amended) A filter element according to claim 18 wherein each of the filter elements comprises a fluid-permeable supported tube arranged between the filter medium and the cylindrical shell thereof.  
27. (Currently Amended) A filter element according to claim 18 wherein the inner filter cavity is enclosed at each axial end thereof by an end cap with an access to the inner filter cavity; and the receptacle element is replaceable in the inner filter cavity.  
28. (Currently Amended) A filter element according to claim 18 wherein the closed cylindrical shell has axial end walls with the fluid passage points therein.  
29. (Currently Amended) A filter element according to claim 28 wherein the adsorption medium fills all space inside the closed cylindrical shell between the axial end walls.

----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777